


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
EXHIBIT 10.1

 

NONCOMPETITION AGREEMENT

 

In recognition of the critical role that you will play as a senior executive
with International Business Machines Corporation (“IBM”) and in recognition of
your access to IBM Confidential Information by virtue of your position, and/or
your membership on the Growth & Transformation Team, and/or your appointment as
an IBM Fellow, and/or as consideration for your promotion or hiring as a senior
executive, along with any awards to be granted to you under an IBM Long-Term
Performance Plan (“LTPP”), and/or for other good and valuable consideration, you
(“Employee” or “you”) agree to the terms and conditions herein of this
Noncompetition Agreement (the “Agreement”).  Capitalized terms not otherwise
defined shall have the meaning ascribed to them in Paragraph 2.

 

1.                                      Covenants.

 

You acknowledge and agree that:

 

a)                                     the compensation that you will receive in
connection with this Agreement, including any equity awards, cash and other
compensation, your position as a senior executive, and/or your appointment to or
continued membership on the Growth & Transformation Team or any successor team
or group (“G&TT”), if applicable, and/or your appointment as an IBM Fellow, if
applicable, is consideration both for your work at IBM and for your compliance
with the post-employment restrictive covenants included in this Agreement.

 

b)                                     (i) the business in which IBM and its
affiliates (collectively, the “Company”) are engaged is intensely competitive
and that your employment by IBM and/or your membership on the G&TT, if
applicable, and/or your role as an IBM Fellow, if applicable, requires that you
have access to, and knowledge of, IBM Confidential Information, including IBM
Confidential Information that pertains not only to your business or unit, but
also to the Company’s global operations; (ii) you are given access to, and
develop relationships with, customers of the Company at the time and expense of
the Company; and (iii) by your training, experience and expertise, your services
to the Company are, and will continue to be, extraordinary, special and unique.

 

c)                                      (i) the disclosure of IBM Confidential
Information would place the Company at a serious competitive disadvantage and
would do serious damage, financial and

 

--------------------------------------------------------------------------------


 

otherwise, to the business of the Company; and (ii) you will keep in strict
confidence, and will not, directly or indirectly, at any time during or after
your employment with IBM, disclose, furnish, disseminate, make available or use,
except in the course of performing your duties of employment, any IBM
Confidential Information or any other trade secrets or confidential business and
technical information of the Company’s customers or vendors, without limitation
as to when or how you may have acquired such information.

 

d)                                     (i) that IBM Confidential Information,
whether reduced to writing, maintained on any form of electronic media, or
maintained in your mind or memory and whether compiled by the Company and/or
you, is owned by the Company, derives independent economic value from not being
generally known to or readily ascertainable through proper means by others who
can obtain economic value from its disclosure or use, and is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy of
such information; (ii) that IBM Confidential Information therefore constitutes a
trade secret  of the Company; and (iii)  that any retention and use of such
information by you during or after your  employment with IBM (except in the
course of performing your duties and obligations to IBM) shall constitute a
misappropriation of the Company’s trade secrets.

 

e)                                      during your employment with IBM and for
twelve (12) months following the termination of your employment either by you or
by IBM, that: (i) you will not directly or indirectly within the “Restricted
Area” “Engage in or Associate with” (a) any “Business Enterprise” or (b) any
competitor of the Company, if performing the duties and responsibilities of such
engagement or association could result in you intentionally or unintentionally
using, disclosing, or relying upon IBM Confidential Information to which you had
access by virtue of your job duties or other responsibilities with IBM; however,
in the event that your employment with IBM is terminated by IBM for a reason
other than Cause, including but not limited to as a direct result of a resource
action or similar restructuring action, the postemployment restriction in this
clause will not apply; and (ii) you will not directly or indirectly solicit, for
competitive business purposes, any customer of the Company with which you were
directly or indirectly involved as part of your job responsibilities during the
last twelve (12) months of your employment with IBM.

 

2

--------------------------------------------------------------------------------


 

f)                                       during your employment with IBM and for
two (2) years following the termination of your employment by either you or by
IBM for any reason, you will not directly or indirectly within the “Restricted
Area” hire, solicit or make an offer to, or attempt to or participate or assist
in any effort to hire, solicit, or make an offer to, any employee of the Company
to be employed or to perform services outside of the Company.  As used herein,
“employee of the Company” means any employee of the Company who worked within
the Restricted Area at any time in the twelve (12) month period immediately
preceding any actual or attempted hiring, solicitation or making of an offer.

 

2.                                      Definitions.

 

The following terms have the meanings provided below.

 

a)                                     “Business Enterprise” means any entity
that engages in, or owns or controls an interest in any entity that engages in,
competition with any business unit or division of the Company in which you
worked at any time during the three (3) year period prior to the termination of
your employment.

 

b)                                     “Cause” means, as reasonably determined
by IBM, the occurrence of any of the following: (i) embezzlement,
misappropriation of corporate funds or other material acts of dishonesty;
(ii) commission or conviction of any felony or of any misdemeanor involving
moral turpitude, or entry of a plea of guilty or nolo contendere to any felony
or misdemeanor (other than a minor traffic violation or other minor infraction);
(iii) engagement in any activity that you know or should know could harm the
business or reputation of the Company; (iv) failure to adhere to the Company’s
corporate codes, policies or procedures; (v) a breach of any covenant in any
employment agreement or any intellectual property agreement, or a breach of any
other provision of your employment agreement, in either case if the breach is
not cured to the Company’s satisfaction within a reasonable period after you are
provided with notice of the breach (no notice and cure period is required if the
breach cannot be cured), provided, however, that the mere failure to achieve
performance objectives shall not constitute Cause; (vi) failure by you to
perform your duties or follow management direction, which failure is not cured
to the Company’s satisfaction within a reasonable period of time after a written
demand for substantial performance is delivered to you (no notice or cure period
is required if the failure to perform

 

3

--------------------------------------------------------------------------------


 

cannot be cured); or (vii) violation of any statutory, contractual or common law
duty or obligation to the Company, including, without limitation, the duty of
loyalty.

 

c)                                      “Engage in or Associate with” includes,
without limitation, engagement or association as a sole proprietor, owner,
employer, director, partner, principal, joint venture, associate, employee,
member, consultant, or contractor.  The phrase also includes engagement or
association as a shareholder or investor during the course of your employment
with IBM, and includes beneficial ownership of five percent (5%) or more of any
class of outstanding stock of a Business Enterprise or competitor of the Company
following the termination of your employment with IBM.

 

d)                                     “IBM Confidential Information” includes,
without limitation, the Company’s formulae, patterns, compilations, programs,
devices, methods, techniques, software, tools, systems, and processes, the
Company’s selling, manufacturing, servicing methods and business techniques,
implementation strategies, and information about any of the foregoing, the
Company’s training, service, and business manuals, promotional materials,
training courses and other training and instructional materials, vendor and
product information, customer and prospective customer lists, other customer and
prospective customer information, client data, global strategic plans, marketing
plans, information about the Company’s management techniques and management
strategies, information regarding long-term business opportunities, information
regarding the development status of specific Company products, assessments of
the global competitive landscape of the industries in which the Company
competes, plans for acquisition or disposition of products or companies or
business units, expansion plans, financial status and plans, compensation
information, and personnel information.

 

e)                                      “Restricted Area” means any geographic
area in the world in which you worked or for which you had job responsibilities,
including supervisory responsibilities, during the last twelve (12) months of
your employment with IBM.  You acknowledge that IBM is a global company and that
the responsibilities of certain IBM employees, including, without limitation,
G&TT members, are global in scope.

 

3.                                      Acknowledgements.

 

You acknowledge that a mere agreement not to disclose, use, or rely on IBM
Confidential Information after your employment by IBM ends would be inadequate,
standing

 

4

--------------------------------------------------------------------------------


 

alone, to protect IBM’s legitimate business interests.  You acknowledge that
disclosure of, use of, or reliance on IBM Confidential Information, whether or
not intentional, is often difficult or impossible for the Company to detect
until it is too late to obtain any effective remedy.  You acknowledge that the
Company would suffer irreparable harm if you fail to comply with Paragraph 1 or
otherwise improperly disclose, use, or rely on IBM Confidential Information. 
You acknowledge that the restrictions set forth in Paragraph 1 are reasonable as
to geography, scope and duration.

 

4.                                      Injunctive Relief.

 

You agree that the Company would suffer irreparable harm if you were to breach,
or threaten to breach, any provision of this Agreement and that the Company
would by reason of such breach, or threatened breach, be entitled to injunctive
relief in a court of appropriate jurisdiction, without the need to post any
bond, and you further consent and stipulate to the entry of such injunctive
relief in such a court prohibiting you from breaching this Agreement.  This
Paragraph shall not, however, diminish the right of the Company to claim and
recover damages in addition to injunctive relief.

 

5.                                      Severability.

 

In the event that any one or more of the provisions of this Agreement shall be
held to be invalid or unenforceable, the validity and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby. 
Moreover, if any one or more of the provisions contained in this Agreement shall
be held to be excessively broad as to duration, activity or subject, such
provisions shall be construed by limiting and reducing them so as to be
enforceable to the maximum extent allowed by applicable law.  Furthermore, a
determination in any jurisdiction that this Agreement, in whole or in part, is
invalid or unenforceable shall not in any way affect or impair the validity or
enforceability of this Agreement in any other jurisdiction.

 

6.                                      Headings.

 

The headings in this Agreement are inserted for convenience and reference only
and shall in no way affect, define, limit or describe the scope, intent or
construction of any provision hereof.

 

5

--------------------------------------------------------------------------------


 

7.                                      Waiver.

 

The failure of IBM to enforce any terms, provisions or covenants of this
Agreement shall not be construed as a waiver of the same or of the right of IBM
to enforce the same.  Waiver by IBM of any breach or default by you (or by any
other employee or former employee of IBM) of any term or provision of this
Agreement (or any similar agreement between IBM and you or any other employee or
former employee of IBM) shall not operate as a waiver of any other breach or
default.

 

8.                                      Successors and Assigns.

 

This Agreement shall inure to the benefit of and be binding upon IBM, any
successor organization which shall succeed to IBM by acquisition, merger,
consolidation or operation of law, or by acquisition of assets of IBM and any
assigns.  You may not assign your obligations under this Agreement.

 

9.                                      Disclosure of Existence of Covenants.

 

You agree that while employed by IBM and for two (2) years thereafter, you will
communicate the contents of this Agreement to any person, firm, association,
partnership, corporation or other entity which you intend to be employed by,
associated with or represent, prior to or at the time of accepting such
employment, association or representation.

 

10.                               Notice to IBM of Prospective Position.

 

You agree that if, at any time during your employment or within twelve (12)
months following the termination of your employment with IBM, you are offered
and intend to accept a position with any person, firm, association, partnership,
corporation or other entity other than the Company, you will provide the Senior
Vice President of Human Resources for IBM Corporation with two (2) week written
notice prior to accepting any such position.  This two (2) week written notice
is separate from any other notice obligations you may have under agreements with
IBM.  If for any reason you cannot, despite using your best efforts, provide the
two (2) week written notice prior to accepting any such position, you agree that
you will provide two (2) week written notice prior to commencing that new
position.  You acknowledge and agree that a two (2) week written notice period
is appropriate and necessary to permit IBM to determine whether, in its view,
your proposed new position could lead to a violation of this

 

6

--------------------------------------------------------------------------------


 

Agreement, and you agree that you will provide IBM with such information as IBM
may request to allow IBM to complete its assessment (except that you need not
provide any information that would constitute confidential or trade secret
information of any entity other than the Company).  During the notice period
required by this Paragraph, IBM may choose, in its sole discretion, to limit
your duties in your position with IBM and to restrict your access to IBM’s
premises, systems, products, information, and employees.  IBM is committed to
protect its trade secrets and other confidential and proprietary information,
and will take all necessary and appropriate steps to do so.  Upon giving notice,
you agree to cooperate with IBM in good faith to ensure that its trade secrets
and other confidential and proprietary information are not disclosed, either
intentionally or inadvertently.

 

11.                               No Oral Modification.

 

This Agreement may not be changed orally, but may be changed only in a writing
signed by the Employee and a duly authorized representative of IBM.

 

12.                               Entire Agreement.

 

Although this Agreement sets forth the entire understanding between the Employee
and IBM concerning the restrictive covenants herein, this Agreement does not
impair, diminish, restrict or waive any other restrictive covenant,
nondisclosure obligation or confidentiality obligation of the Employee to the
Company under any other agreement, policy, plan or program of the Company. 
Nothing herein affects your rights, immunities, or obligations under any
federal, state, or local law, including under the Defend Trade Secrets Act of
2016, as described in the Company’s Business Conduct Guidelines, or prohibits
you from reporting possible violations of law or regulation to a government
agency, as protected by law.  The Employee and IBM represent that, in executing
this Agreement, the Employee and IBM have not relied upon any representations or
statements made, other than those set forth herein, with regard to the subject
matter, basis or effect of this Agreement.

 

13.                               Governing Law and Choice of Forum.

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York, without regard to its conflict of law rules.  The
parties agree that any action or proceeding with respect to this Agreement shall
be brought exclusively in the state and

 

7

--------------------------------------------------------------------------------


 

federal courts sitting in New York County or Westchester County, New York.  The
parties agree to the personal jurisdiction thereof, and irrevocably waive any
objection to the venue of such action, including any objection that the action
has been brought in an inconvenient forum.

 

[INSERT EMPLOYEE NAME HERE]

 

INTERNATIONAL BUSINESS MACHINES CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

(Employee Signature)

 

 

Diane J. Gherson
Senior Vice President, Human Resources

 

 

 

 

 

 

 

 

 

 

 

 Employee Serial No.

 

Date

 

 

 

 

8

--------------------------------------------------------------------------------
